DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 04/08/2022 with traverse of group I, species I-2, sub-species I-2A, claims 1, 6-8 & 16-20 for further examination. Claims 2-5 & 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 04/08/2022. Applicant's election with traverse of group I, species I-2, sub-species I-2A, claims 1, 6-8 & 16-20.
The traversal is on the grounds that search and examination of the elected group, species, and subspecies would overlap with the remaining groups, species, and subspecies, and would likely reveal similar references, if any such references exist. Therefore, it would not be a burden for the Examiner to search and examine all claims.  This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Further, review of unity of invention of the National Stage Application of a PCT does also not require a showing of a substantial burden.  See 37 C.F.R. 1.475.
For restriction procedure, see MPEP 1893.03
The requirement is still deemed proper and is therefore made FINAL.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 10/25/2018, 10/21/2019, 11/08/2019, 02/25/2020, 07/31/2020, 10/08/2020, 01/05/2021, 04/19/2021, 05/06/2021, 06/03/2021, 09/23/2021 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Objections
6.	Claim 19 is objected to because of the following informalities: has two periods.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
8.	Claims 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claims 16-18, lines 1-2 recite the limitation “the material having a low coefficient of thermal expansion”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the material having a low coefficient of thermal expansion” as “the metal having a low coefficient of thermal expansion” recited in claim 7. To correct this problem, amend lines 1-2 to recite “the metal having a low coefficient of thermal expansion”.

Claim Rejections
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 6-8 & 16-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Niboshi et al. (US 20180002803 A1) hereinafter Niboshi.
	As regards to claim 1, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), comprising: 
a mask frame 4 and a mask screen 32, both of the mask frame 4 and the mask screen 32 made of a metallic material ([0005]-[0022]; [0038]-[0068]; fig 1 & 4); and 
a metal coating 31 disposed on exposed surfaces of the mask screen 32 ([0005]-[0022]; [0038]-[0068]; fig 1 & 4).
As regards to claim 6, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the metal coating 31 comprises a thickness of about 1 micron to about 35 microns ([0055]; [0101]; fig 1 & 4).
As regards to claim 7, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the metallic material of the mask screen 32 comprises a metal (titanium) having a low coefficient of thermal expansion (https://www.engineeringtoolbox.com/thermal-expansion-metals-d_859.html) ([0065]; [0099]; [0102]; [0112]; fig 1 & 4).
As regards to claim 8, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the metal coating 31 comprises a nickel material ([0007]; [0024]-[0025]; [0059]-[0062]; [0087]; [0095]; fig 1 & 4).
As regards to claim 16, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the metal (titanium) having a low coefficient of thermal expansion has a coefficient of thermal expansion less than or equal to 15 microns/meter/degrees Celsius (https://www.engineeringtoolbox.com/thermal-expansion-metals-d_859.html) ([0065]; [0099]; [0102]; [0112]; fig 1 & 4).
As regards to claim 17, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the metal having a low coefficient of thermal expansion has a coefficient of thermal expansion less than or equal to 14 microns/meter/degrees Celsius (https://www.engineeringtoolbox.com/thermal-expansion-metals-d_859.html) ([0065]; [0099]; [0102]; [0112]; fig 1 & 4).
As regards to claim 18, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the metal having a low coefficient of thermal expansion has a coefficient of thermal expansion less than or equal to 13 microns/meter/degrees Celsius (https://www.engineeringtoolbox.com/thermal-expansion-metals-d_859.html) ([0065]; [0099]; [0102]; [0112]; fig 1 & 4).
As regards to claim 19, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the metal coating 31 comprises a thickness of about 1 micron to about 35 microns ([0055]; [0101]; fig 1 & 4).
As regards to claim 20, Niboshi discloses a mask assembly 2 (abs; fig 1; clm 10), wherein the mask frame 4 comprises a rectangular indexing feature (ratio of one dimension to another dimension) for mounting the mask screen 32 ([0005]-[0022]; [0038]-[0068]; fig 1 & 4).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717